Case 2:18-cv-01686-JAK-RAO Document 92 Filed 03/05/19 Page 1 of 1 Page ID #:6306

                                   UNITED STATES DISTRICT COURT
                                  CENTRAL DISTRICT OF CALIFORNIA


                                       CIVIL MINUTES – GENERAL

 Case No.     LA CV18-01686 JAK (RAOx)                                             Date    March 5, 2019
 Title        Move Press, LLC v. Peloton Interactive, Inc.




 Present: The Honorable            JOHN A. KRONSTADT, UNITED STATES DISTRICT JUDGE

                  Andrea Keifer                                                Alex Joko
                   Deputy Clerk                                       Court Reporter / Recorder
           Attorneys Present for Plaintiffs:                     Attorneys Present for Defendants:
                  Michael D. Harris                                       Jedediah Wakefield
                   Marina L. Lang                                          Ciara N. McHale


 Proceedings:             DEFENDANT'S MOTION FOR SUMMARY JUDGMENT (DKT. 36)

                          PLAINTIFF'S MOTION FOR SUMMARY JUDGMENT ON TRADEMARK
                          INFRINGEMENT AND RELATED CLAIMS (DKT. 43)

                          STATUS CONFERENCE RE DISCOVERY

The motion hearing is held. The Court states its tentative views that it is inclined to deny Plaintiff’s Motion
for Summary Judgment on Trademark Infringement and Related Claims (the “Plaintiff’s Motion”) because
there are triable issues of material fact as to Plaintiff’s trademark infringement claim. The Court states
that whether Defendant’s Motion for Summary Judgment (the “Defendant’s Motion”) raises triable issues
of fact as to the laches defense is a matter that warrants discussion with counsel at the hearing. The
Court identifies the elements of the laches defense that have been presented to facilitate the discussion.
Counsel address the Court on both Plaintiff’s Motion and Defendant’s Motion. At the conclusion of the
hearing both are taken UNDER SUBMISSION, with a written ruling to be issued.

The status conference on discovery deadlines is not held. An order will be issued with respect to that
matter (Dkt. 35) together with the order on the Plaintiff’s Motion and Defendant’s Motion.


IT IS SO ORDERED.

                                                                                           1       :       28

                                                            Initials of Preparer      ak




                                                                                                       Page 1 of 1
